UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-8067



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY FEURTADO, a/k/a Anthony Greene, a/k/a
Ginzo, a/k/a Gap, a/k/a Pretty Tony, a/k/a
Tony Feurtado, a/k/a Anthony Lamar Brown,
a/k/a Anthony Paul,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:96-cr-00325; 3:03-cv-02949-SB)


Submitted:   June 13, 2007                 Decided:   July 10, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.     Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Feurtado seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion and

denying    his   motion   for   reconsideration.       The     orders    are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is   debatable    or   wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude Feurtado has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.    We deny the motion to reconsider the order denying leave

to file a pro se supplemental brief.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED


                                     - 2 -